 

 EXHIBIT 10.1


 
 
 
FOURTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of May 16, 2013, among American Standard Energy, Corp., a Nevada
corporation (“Borrower”), the lenders party to the Credit Agreement (defined
below) from time to time (the “Lenders”), and Macquarie Bank Limited, as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”; together with Borrower, and the other undersigned parties hereto, each a
“Party” and, collectively, the “Parties”).
 
Background
 
A.           Borrower and Macquarie Bank Limited, as Administrative Agent and a
Lender entered into that certain Credit Agreement dated September 21, 2011 (as
amended, restated, modified or otherwise supplemented from time to time, the
“Credit Agreement”).  Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement.
 
B.           Borrower, Lender and Administrative Agent desire to modify certain
terms and conditions of the Credit Agreement.
 
Agreements
 
In consideration of the mutual covenants of Borrower, Lender and Administrative
Agent set forth in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by each of the Parties,
Borrower, Lender and Administrative Agent hereby agree as follows:
 
1. Amendments to Credit Agreement.
 
a. Section 1.2 of the Credit Agreement is amended as follows:
 
i. Section 1.2(b) of the Credit Agreement is deleted in its entirety and
replaced with the following:
 
The Borrowing Base available under the Revolving Loan is $0.00.  Notwithstanding
anything to the contrary contained herein, there shall be no further
re-determinations of the Borrowing Base.
 
ii. New subsection (g) is added as follows:
 
As of the date of the Fourth Amendment, the amount available to be drawn under
the Revolving Loan is $0.00.
 
b. Section 1.3 of the Credit Agreement is amended by adding new subsection (d)
as follows:
 
As of the date of the Fourth Amendment, the amount available to be drawn under
the Term Loan is $0.00.
 
 
 

--------------------------------------------------------------------------------

 
c. Section 1.9(a) of the Credit Agreement is amended by replacing all references
to “the Maturity Date” with “May 17, 2013”.
 
d. Section 1.9(b) of the Credit Agreement is amended by deleting the first
sentence in its entirety and replacing it with the following:
 
Beginning on the last Business Day of May 2013 and continuing on the last
Business Day of each following month, Borrower will amortize the outstanding
principal amount under the Term Loan by paying to Administrative Agent, for the
ratable benefit of each Lender, the amounts set forth on the attached Schedule
1.9(b).  For the avoidance of doubt, the amounts set forth on Schedule 1.9(b)
supersede the Scheduled Prepayment, and Borrower is no longer required to make
the Scheduled Prepayment.
 
e. Section 1.13 of the Credit Agreement is amended by adding new subsection (c)
as follows:
 
(c)           Commencing April 2013, each month, after disbursement from the
Borrower Sub-Account of amounts requested by Borrower and Approved by
Administrative Agent to pay current joint interest billings in relation to the
Double Down 24-13 #1H Well, Administrative Agent will apply to the Obligations,
in accordance with the Credit Agreement, 100% of the remaining net production
proceeds received from the Operator and attributable to the Double Down 24-13
#1H Well for that Measured Month.  This Section 1.13(c) supersedes the terms and
conditions for the Double Down Payment set forth in the Waiver Letter.
 
f. Section 9.1 of the Credit Agreement is amended by deleting the reference to
“Sections 9.1(h), (k), (n) and (o)-(s)” and replacing it with a reference to
“Sections 9.1(h), (k), (n), (o)-(p) and (r)-(s)”.
 
g. Appendix A of the Credit Agreement is amended as follows:
 
i. The following definitions shall be inserted in alphabetical order:
 
“Double Down Payment” means that certain payment of the Net Production Proceeds
of the Double Down 24-13 #1H Well, as more particularly set forth in Section 4
of the Waiver Letter.
 
“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement and
Limited Waiver, dated effective as of  May 16, 2013, by and among Borrower,
Lender and Administrative Agent.
 
“Scheduled Prepayment” means that certain $1,500,000.00 prepayment provided for
in Section 7 of the Waiver Letter.
 
 
2

--------------------------------------------------------------------------------

 
“Waiver Letter” means that certain letter agreement, dated as of February 15,
2013, by and among Borrower, Lender and Administrative Agent, pursuant to which
Administrative Agent and Lender agreed to provide certain limited waivers of
requirements under the Credit Agreement in exchange for the Scheduled Prepayment
and the Double Down Payment.
 
ii. The definition of Availability Termination Date is amended by deleting the
words “the Maturity Date” in clause (a) of such definition and replacing them
with the words “the date immediately prior to the date of the Fourth Amendment”.
 
iii. The definition of Change of Control is amended by deleting clause (b) in
its entirety and replacing it with the following:
 
(i) Either Scott Feldhacker or Richard MacQueen cease to be materially involved
in the management of the Borrower and the development of the Properties or
either resign or are removed as Chief Executive Officer and President,
respectively, of Borrower, and Steven Person and Joshua Haislip are not
immediately thereafter appointed as Chief Executive Officer and Chief Financial
Officer, respectively, of Borrower, or (ii) after such appointment, either
Steven Person or Joshua Haislip cease to be materially involved in the
management of the Borrower and the development of the Properties or either
resign or are removed as Chief Executive Officer and Chief Financial Officer,
respectively, of Borrower.
 
2. Exhibits and Schedules.  The Exhibits and Schedules to the Credit Agreement
are amended as follows:
 
a. Existing Schedule 1.6(c) is deleted in its entirety and replaced with
Schedule 1.6(c) attached hereto.
 
b. Schedule 1.9(b), which is attached hereto, is added in numerical order.
 
c. Existing Schedule 3.3(a) is deleted in its entirety and replaced with
Schedule 3.3(a) attached hereto.
 
d. Existing Schedule 3.25 is deleted in its entirety and replaced with Schedule
3.25 attached hereto.
 
e. Existing Schedule 3.34 is deleted in its entirety and replaced with Schedule
3.34 attached hereto.
 
3. Waivers.
 
 
 
3

--------------------------------------------------------------------------------

 
 
a. An Event of Default exists under Section 9.1(a) of the Credit Agreement (the
“Payment Default”), as a result of Borrower’s failure to make the $241,186
amortization payment due March 31, 2013 pursuant to Section 1.9(b) of the Credit
Agreement (the “March Payment”).  Furthermore, (i) with respect to the
compliance period ending December 31, 2012, an Event of Default exists under
each of Sections 1.2(b)(ii), 4.2(b), 5.20(a), 5.20(c), 6.1(g) and 6.19 of the
Credit Agreement (the “Year End Defaults”), (ii) with respect to the compliance
period ending March 31, 2013, an Event of Default exists under each of Sections
5.20(a), 5.20(c), and 6.1(g) of the Credit Agreement (the “First Quarter
Defaults”), and (iii) Borrower is not in compliance with Section 3.5 of the
Credit Agreement (the “Solvency Default”, and together with the Payment Default,
the Year End Defaults and the First Quarter Defaults, collectively, the
“Designated Defaults”), all as more particularly described on Annex 1.
 
b. Subject to the terms and conditions set forth in this Amendment,
Administrative Agent and Lender agree to waive (i) the Designated Defaults, and
(ii) the $241,186 amortization payment due April 30, 2013 pursuant to Section
1.9(b) of the Credit Agreement (the “April Payment”); but the waiver of the
Payment Default and the April Payment shall be effective only through May 17,
2013, and the March Payment and April Payment shall be due and payable by
Borrower on May 17, 2013.
 
c. Administrative Agent and Lender agree to waive Breakage Costs incurred by
Borrower associated with the March Payment and April Payment if timely made
pursuant to the terms of this Amendment.
 
d. Borrower has notified Administrative Agent that it is not in good standing
under the laws of the State of Texas and thus an Event of Default exists under
Section 3.1 of the Credit Agreement (the “Formation and Existence
Defaults”).  Borrower represents that it is in the process of curing the
Formation and Existence Defaults.  In reliance upon this representation and
subject to the terms and conditions set forth in this Amendment Administrative
Agent and Lender agree to waive the Formation and Existence Defaults, but said
waiver shall be effective only through June 14, 2013.  On or before June 14,
2013, Borrower shall delivery to Administrative Agent certificates of good
standing validly issued by the State of Texas.
 
e. Borrower has notified Administrative Agent that Oasis Petroleum is currently
holding funds in suspense and thus an Event of Default exists under Section 3.36
of the Credit Agreement (the “Suspense of Proceeds Default”).  Borrower
represents that it is in the process of curing the Suspense of Proceeds
Default.  In reliance upon this representation and subject to the terms and
conditions set forth in this Amendment Administrative Agent and Lender agree to
waive the Suspense of Proceeds Default, but said waiver shall be effective only
through June 14, 2013.  On or before June 14, 2013, Borrower shall delivery to
Administrative Agent evidence satisfactory to Administrative Agent that this
default has been cured.
 
f. Parent has notified Administrative Agent that it is not in good standing
under the laws of the State of Delaware and Administrative Agent has determined
that an Event of Default exists under Section 3.7 of the Pledge Agreement and
Section 2.1 of the Guaranty (the “Parental Defaults”).  Parent represents that
it is in the process of curing the Parental Defaults.  In reliance upon this
representation and subject to the terms and conditions set forth in this
Amendment Administrative Agent and Lender agree to waive the Parental Defaults,
but said waiver shall be effective only through June 14, 2013.  On or before
June 14, 2013, Parent shall delivery to Administrative Agent certificates of
good standing validly issued by the State of Delaware.
 
 
4

--------------------------------------------------------------------------------

 
g. NOTHING IN THIS AMENDMENT SHALL BE CONSTRUED TO WAIVE ANY OTHER DEFAULTS OR
EVENTS OF DEFAULT, OTHER THAN THE DESIGNATED DEFAULTS, OR THE RIGHTS AND
REMEDIES AVAILABLE TO ADMINISTRATIVE AGENT OR LENDER PURSUANT TO THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY OPERATION OF LAW OR OTHERWISE (WHICH
RIGHTS SHALL BE CUMULATIVE) EXCEPT WITH RESPECT TO THE DESIGNATED DEFAULTS AND
THE WAIVER EXPRESSLY SET FORTH HEREIN.
 
h. This is a limited waiver related to the matters specifically set forth in
this Section 2, and nothing herein shall be construed to act as a continuing
waiver by Lender or Administrative Agent of any other Default or Event of
Default.  For the avoidance of doubt, the Year End Defaults and First Quarter
Defaults are waived only for the applicable compliance period referenced in
Section 2(a), and nothing herein shall be deemed to waive any Default under the
applicable Sections of the Credit Agreement for any future compliance period.
 
4. Conditions to Effectiveness of Amendment and Waiver.  Notwithstanding the
other conditions to the making of any Advance under Article VIII of the Credit
Agreement, this Amendment and the waivers granted herein will become effective:
 
a. when this Amendment is signed and delivered by each of the Parties;and
 
b. upon receipt by Administrative Agent of an executed Advance Request
requesting an Advance under the Term Loan, which Advance shall be used to repay
all amounts outstanding under the Revolving Loan.
 
5.  Reaffirmation of Representations and Warranties; Additional Representations
and Warranties.  Borrower, to induce Lender and Administrative Agent to enter
into this Amendment, hereby reaffirms, as of the date hereof (except to the
extent the previous representations and warranties speak as to a certain date),
its representations and warranties contained in Article III of the Credit
Agreement and in all other documents executed pursuant thereto, and additionally
represents and warrants as follows:
 
a. The execution and delivery of this Amendment and the performance by Borrower
of its obligations under this Amendment is within Borrower’s power, have been
duly authorized by all necessary company action, have received all necessary
governmental approvals (if any shall be required), and do not and will not
contravene or conflict with (i) to Borrower’s knowledge, any provision of law
applicable to Borrower in any respect that would reasonably be expected to have
a Material Adverse Effect, (ii) Borrower’s Charter Documents, or (iii) any
agreement binding upon Borrower or any of Borrower’s properties that would
reasonably be expected to have a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
b. This Amendment represents the legal, valid and binding obligation of Borrower
enforceable against it in accordance with its terms except as enforceability may
be limited by applicable Debtor Relief Laws and by general equitable principles.
 
6.  Parent’s Representation and Ratification.
 
a. Parent represents and warrants to Administrative Agent that the Equity
Interests in Parent which are owned by any member of the management team of
Parent or any member of the XOG Group, and any agreements in force which provide
for the issue or allotment of, or grant any such Person the right to call for
the issue or allotment of, any Equity Interest in Parent, are set forth on
Schedule 3.3(a) to this Amendment.
 
b. Parent reaffirms and ratifies its Guaranty in favor of Administrative Agent
and the representations, warranties and covenants set forth in that Guaranty.
 
7.  Ratification of Liens and Security Interests.  Borrower hereby acknowledges
and ratifies the existence and priority of the Liens granted by Borrower in
favor of Administrative Agent for the benefit of Lender in and to the Collateral
and represents, warrants and covenants that such Liens and security interests
are valid, existing and in full force and effect.
 
8.  Release.  To further induce Administrative Agent and Lender to enter into
this Amendment, Borrower forever releases Administrative Agent and Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the execution of this Amendment.
 
9.  Miscellaneous.  The Credit Agreement, as amended hereby, supersedes all
prior agreements (written or oral) between Borrower, Administrative Agent and
Lender with regard to the subject matters hereof.  This Amendment is a Loan
Document.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement as amended by this
Amendment and any other Loan Document, the terms of the Credit Agreement will
control and the other document will be deemed to be amended to conform to the
terms of the Credit Agreement.  All references to the Credit Agreement will
refer to the Credit Agreement as amended by this Amendment and any other
amendments properly executed among the Parties.  Borrower agrees that all Loan
Documents to which it is a party (whether as an original signatory or by
assumption of the Obligations) remain in full force and effect and continue to
evidence the legal, valid and binding obligations of Borrower enforceable in
accordance with their terms except as enforceability may be limited by
applicable Debtor Relief Laws and by general equitable principals (as the same
are affected by this Amendment or are amended in connection with this
Amendment).  Any course of dealing among Borrower, Administrative Agent, Lender
or any other Person will not be deemed to have altered or amended the Credit
Agreement or affected either Borrower’s, Administrative Agent’s or Lender’s
right to enforce the Credit Agreement as written.  This Amendment will be
binding upon and inure to the benefit of each of the undersigned and their
respective successors and permitted assigns.
 
 
6

--------------------------------------------------------------------------------

 
10.   Form.  Each agreement, document, instrument or other writing to be
furnished to Administrative Agent and Lender under any provision of this
instrument must be in form and substance satisfactory to Administrative Agent
and its counsel.
 
11.  Counterpart Execution.  This Amendment may be executed simultaneously in
one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  Delivery of an
executed counterpart signature page of this Amendment by facsimile or electronic
transmission is as effective as executing and delivering this Amendment in the
presence of the other parties to this Amendment.
 
12.  Governing Law.  This Amendment and all transactions provided for in this
Amendment will be governed by, interpreted and construed under and enforced
pursuant to the laws of the State of New York, without regard to its conflicts
of laws provisions.
 
13.  FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED BY OR IN CONNECTION WITH
THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Schedules and Annex
 
Schedule 1.6(c) – Authorized Signatories on Advance Requests
 
Schedule 1.9(b) – Amortization Schedule
 
Schedule 3.3(a) – Equity Interests
 
Schedule 3.25 – Unpaid Bills/Vendor List
 
Schedule 3.34 – Operators/Operating Agreements
 
Annex 1 - Defaults
 
[Signatures Appear on the Following Page]
 


 


 
7 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date first written above.
 
BORROWER:


American Standard Energy, Corp.,
a Nevada corporation




By:  /s/ Scott Feldhacker         
Name:  Scott Feldhacker         
Title:    CEO-President       






Parent joins in the execution of this Amendment solely in relation to Sections
3(f) and 6 above.


PARENT:


American Standard Energy Corp.,
a Delaware corporation




By: /s/ Scott Feldhacker          
Name:   Scott Feldhacker        
Title:  CEO         






Signature Page to Fourth Amendment to Credit Agreement
 


 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date first written above.
 
ADMINISTRATIVE AGENT AND A LENDER:


Macquarie Bank Limited,
a bank incorporated in accordance with the
laws of Australia




By:  /s/ Katie Choi       
Name:  Katie Choi         
Title:    Division Director
             Macquarie Bank Limited        




By:   /s/  Robert McRobbie    
Name:   Roberty McRobbie     
Title:     Division Director
              Legal Risk Management
 
Macquarie POA No. 938 dated 22 November 2012,
expiring 30 November 2014, signed in Sydney      



